SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) OF The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, 2011 CHEMUNG FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 0-13888 (Commission file number) 16-123703-8 (I.R.S. Employer Identification No.) One Chemung Canal Plaza, P.O. Box 1522, Elmira, NY 14901 (Address of principal executive offices)(Zip Code) (607) 737-3711 (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(B) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective May 18, 2011, the Board of Directors of Chemung Financial Corporation (the “Company”) appointed Larry H. Becker and Eugene M. Sneeringer Jr. as directors of the Company; their initial term to expire at the annual shareholders meeting to be held in 2014. Mr. Becker will serve on the Loan Committee and as Audit Committee Chairman. Mr. Sneeringer will serve on Loan and Compensation and Personnel Committees. Both will also serve as directors of Chemung Canal Trust Company, the Company’s wholly owned subsidiary. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Press Release dated May 18, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHEMUNG FINANCIAL CORPORATION May 18, 2011 By:Ronald M. Bentley Ronald M. Bentley President & Chief Executive Officer
